UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13or 15(d) of the Securities Exchange Act of 1934 March 28, 2011 Date of Report (Date of earliest event reported) EMCORE CORPORATION Exact Name of Registrant as Specified in its Charter New Jersey 0-22175 22-2746503 State of Incorporation Commission File Number IRS Employer Identification Number 10420 Research Road, SE, Albuquerque, NM 87123 Address of principal executive offices, including zip code (505) 332-5000 Registrant's telephone number, including area code Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: □ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) □ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) □ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) □ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item8.01 Other Events. On March 28, 2011, EMCORE Corporation (the “Company”) received a cash payment of approximately $3.4 million in satisfaction of a judgment for damages that the Company was previously awarded in connection with litigation related to patent infringement of certain patents associated with the Company’s Fiber Optics segment.Of the total $3.4 million payment, the Company intends to apply $950,000 to the payment oflegal fees, which were incurred on a contingency basis, and to use the remaining $2.5 million for general corporate purposes. As previously disclosed in the Company’s SEC filings, the Company originally filed the lawsuit against Optium Corporation, currently part of Finisar Corporation, on September 11, 2006 in the U.S. District Court for the Western District of Pennsylvania.After a trial in October 2009, a jury awarded the Company and JDS Uniphase Corporation (“JDSU”) monetary damages of $3.4million. Optium filed an appeal of this award with the Court of Appeals for the Federal Circuit, and on January 26, 2011, the Court of Appeals for the Federal Circuit fully affirmed the lower court’s jury award to the Company and JDSU. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. EMCORE CORPORATION Dated: March 28, 2011 By: /s/ Mark B. Weinswig Name:Mark B. Weinswig Title:Chief Financial Officer
